Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/731,192 for a RAIL FOR VEHICLE SEAT AND VEHICLE SEAT COMPRISING SUCH A RAIL, filed on 12/31/2019.  This correspondence is in response to applicant's amendment filed on 9/15/2021.  Claims 3-12 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 3-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the rail comprising first and second rail members, wherein the second rail member is mounted so as to move relative to the motorized drive mechanism such that it is normally retained in a neutral position with respect to the motorized drive mechanism and the second rail member being movable from the neutral position when the second rail member is subjected to a force greater than a predetermined threshold in the longitudinal direction, a motorized drive mechanism, at least one mechanical lock, and wherein the motorized drive mechanism comprises a driving device adapted to drive a pinion engaged with a rack that is part of the first rail member, the second rail member being mounted so as to slide in the longitudinal direction relative to the driving device, and wherein the driving device cooperates with the lock control member by camming action to move the lock control member into the actuation position when the second rail member is moved from the neutral position with respect to the motorized drive mechanism, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 13, 2022